MEMORANDUM *
Under the substantial evidence standard, we cannot say Darshan Kaur’s testimony would compel the conclusion that she was persecuted in the past or has a well-founded fear of future persecution should she return to India. See Wang v. Ashcroft, 341 F.3d 1015, 1019-20 (9th Cir.2003); 8 U.S.C. § 1101(a)(42)(A). Accordingly, we deny her petition for review of her asylum and withholding of removal claims. See Navas v. INS, 217 F.3d 646, *514655 (9th Cir.2000) (failure to establish asylum eligibility means petitioner cannot meet more stringent withholding requirement).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.